 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe extent that such right may be affected by an agreement re-quiring membership in a labor organizations as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Nina Mae Burdine immediate and full re-instatement to her former or substantially equivalent position,without prejudice to her seniority or other rights and privileges,and will make her whole for any loss of pay she may have sufferedby reason of our discrimination against her.All our employees are free to become, remain, or to refrain frombecoming or remaining, members of American Federation of Labor-Congress of Industrial Organizations, Amalgamated Clothing Work-ers of America, AFL-CIO, or any other labor organization, except tothe extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.WILLIAMSON-DICIcIE MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Sharon Wire Company, Inc.andInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America,(UAW, AFL-CIO),'Petitioner.Case No. 2-RC-7709.February 9,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Abraham J. Lehman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a New Jersey corporation having its principaloffice and only plant at Cedar Grove, New Jersey. There it is engagedin two operations.The first is the purchase, redrawing to a smallerdiameter, and sale of aluminum wire.Of the $44,000 the Employerreceived in its last fiscal year from the sale of redrawn wire, $22,000was received from Plastoid Company, a New Jersey enterprise whichannually ships directly in interstate commerce goods valued in excessof $50,000.The Employer's other operation consists of the cleaning1As the AFL and CIO merged after the hearing in this case, we are taking notice ofthe merger and amending the designation of the Petitioner accordingly.115 NLRB No. 65. SHARON WIRE COMPANY, INC.373and spooling of wire owned and supplied by Air Reduction SalesCompany, a division of Air Reduction Company, Incorporated, forthe use of that company or sale to its customers.For these servicesthe latter company, an enterprise which also makes direct out-of-Statesales in excess of $50,000, compensated the Employer during the sameperiod in the amount of about $93,000. Thus the Employer furnishesgoods and services valued in excess of $100,000 to enterprises whichship goods valued at more than $50,000 outside the State in whichthey are located.Accordingly, we find, contrary to the Employer'scontentions, that the Employer is engaged in commerce and that itwill effectuate the policies of the Act to assert jurisdiction herein.22.The labor organization involved claims to represent certain em-ployees of the Employer.-3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.Petitioner seeks a plantwide unit of the Employer's productionand maintenance employees. The Employer contends that only sepa-rate units of employees in the wire drawing department and the clean-ing, packaging, and servicing department are appropriate.While thesingle nollsupervisory employee in the wire drawing department isseparately supervised, and is principally engaged in a separate opera-tion, he is paid no more than the average wage for employees in thecleaning, packaging, and servicing department, he enjoys the samefringe benefits as the latter employees, shares the same facilities withthem, and his department is not physically separated from the restof the plant.We find his employment interests and working condi-tions to be so similar to those of the remaining employees in the plantas to render inappropriate any but the plantwide unit sought by Peti-tioner.Moreover, a bargaining unit confined to the wire drawing de-partment would be inappropriate because it would include only oneemployee.'Accordingly, we find that the following employees at theEmployer's wire cleaning and drawing plant. at 48 Factory Street,Cedar Grove, New Jersey, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act : All production and maintenance employees, excluding officeclerical employees, professional employees, watchmen, guards, and allsupervisors as defined in the Act.4[Text of Direction of Election omitted from publication.]'JonesboroGratinDrying Cooperative,110 NLRB 481;WhippanyMotorCo., Inc,115NLRB 52.3MontgomeryWard ACo, 110 NLRB 256, at 258.*We herebyexclude from the unit Edward J. D'Amelio, foreman of the wire drawingdepartment,and Oscar Rose, plant superintendent,whom the partiesstipulated to besupervisorsWe also exclude from the unit Anne L. McCarthywhom the parties stipu-lated to be an office clerical employee.